—In a child visitation proceeding pursuant to Family Court Act article 6, the petitioner paternal grandmother appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered September 10, 1998, which denied her petition.
Ordered that the order is affirmed, with costs.
There is sufficient evidence in the record to support the determination of the Family Court that the best interests of the child require that the petitioner, the child’s paternal grandmother, continue to have only supervised visitation during the father’s periods of visitation, and we decline to disturb that determination (see, Matter of Emanuel S. v Joseph E., 78 NY2d 178; Lo Presti v Lo Presti, 40 NY2d 522).
The petitioner’s remaining contentions are without merit. Mangano, P. J., O’Brien, Ritter and Schmidt, JJ., concur.